Exhibit 10.19

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of the 1st day of April, 2011, between
NOCOPI TECHNOLOGIES, INC., a Maryland corporation, with an address at 9-C
Portland Road, West Conshohocken, PA 19428 (the “Company”) and TERRY W. STOVOLD,
an individual, with an address of 418 East Hector Street, Conshohocken, PA 19428
(the “Employee”).

In consideration of the mutual promises and covenants set forth herein, and
intending to be legally bound hereby, Company and Employee agree as follows:

1. Employment. Company hereby employs Employee on a full-time basis, and
Employee accepts such employment on the terms and conditions hereinafter set
forth. Employee has sold his existing home in Raleigh North Carolina and will
relocate to the Philadelphia metropolitan area during mid-2011. After Employee’s
relocation back to the Philadelphia metropolitan area, the Employee will work
out of the West Conshohocken office, subject to business travel and vacation
exceptions.

2. Term. The term of this Agreement shall be for a period of three (3) years
commencing on April 1, 2011 (“Initial Term”) and shall continue after expiration
of the Initial Term on a year-to-year basis unless either party gives the other
party written notice of termination at least sixty (60) days prior to such
termination, or unless this Agreement is sooner terminated in accordance with
Paragraph 5 or 6 hereof.

3. Duties. Employee will be the Company’s Director of Operations and Sales, and
agrees to perform the duties and services customarily incident to that position
as reasonably determined by Company’s Board of Directors from time to time. All
current Company employees, excluding the Chief Financial Officer, shall report
to Employee. Employee shall report to the Company’s Chief Executive Officer,
President or Chief Operating Officer, as reasonably determined by the Company’s
Board of Directors from time to time, and shall devote his full time, sole
attention, energies and best efforts to the performance of his duties and to the
promotion of the business and interests of the Company and of any subsidiaries
or affiliated companies.

4. Compensation; Expenses.

(a) Base Salary and Commission. Until this Agreement terminates or expires,
Employee (i) shall earn a base salary set from time to time by the Company’s
Board of Directors and payable according to Company’s regular payroll cycle, and
(b) shall be entitled to earn commissions (currently 7% on collected Company
sales directly related to Employee’s sales efforts) and bonuses (based on
individual attainment and overall Company performance) according to such annual
compensation and bonus plans as may be approved in writing by Company’s Board of
Directors from time to time at their reasonable discretion. Employee agrees to
conduct himself according to customary and accepted business ethics and to
comply, when they are adopted or modified, with the Company’s rules,
regulations, practices for its employees in general, including those concerning
work schedules, vacation and sick leave.

 

1



--------------------------------------------------------------------------------

(b) Fringe Benefits. Employee shall be entitled to participate in such medical
insurance, restricted stock plans, and other fringe benefit programs of Company
as are made available to other management employees of Company. If, because of
his location, Employee is not eligible to or chooses not to participate in any
company-paid medical insurance plan, Employer shall undertake to reimburse
Employee, with reasonable promptness, for the reasonable and documented costs of
obtaining comparable medical coverage for himself and his family to that which
is then being made available to Employer’s Pennsylvania employees from a local
provider, whose identity, medical insurance plan, and any monthly costs in
excess of those currently in effect must first be pre-approved by Employer in
writing upon Employee’s submission of proper supporting documentation.

(c) Business Expenses. Company will, with reasonable promptness, pay, or
reimburse Employee for, all ordinary and reasonable out-of-pocket business
expenses incurred by Employee in connection with his performance of duties upon
presentation to Company of an itemized accounting of such expenses.

(d) Relocation Expenses. Company will, with reasonable promptness, pay or
reimburse Employee for the reasonable moving expenses incurred to relocate
Employee and his family to the Philadelphia area. Employee will submit at least
two quotations for such moving expenses to Company, and Employee and Company
must agree in writing on costs before such moving expenses are incurred.

(e) Entire Compensation. The compensation provided for in this Agreement is in
full payment of the services to be rendered by Employee to Company hereunder.

5. Death or Total Disability of Employee.

(a) Death. In the event of the death of Employee during the term of this
Agreement, this Agreement shall terminate effective as of the date of Employee’s
death, and Company shall not have any further obligation or liability hereunder
except that (i) Company shall pay to Employee’s designated beneficiary or, if
none, to his estate, the portion, if any, of Employee’s then base salary for the
period up to Employee’s date of death which remains unpaid, and (ii) the Company
shall pay to Employee’s designated beneficiary (or to his estate) any
commissions actually earned by Employee before the date of his death.

(b) Total Disability. In the event of the Total Disability (as that term is
hereinafter defined) of Employee, Company shall have the right to terminate
Employee’s employment hereunder and Company shall not have any further
obligation or liability under this Agreement except that (i) Company shall pay
to Employee his then base salary for the period ending on the date the Total
Disability is confirmed to have occurred, and (ii) Company shall pay to Employee
any commissions actually earned by Employee before his Total Disability. The
term “Total Disability,” as used herein, shall mean a mental, emotional or
physical condition which either (i) has rendered Employee unable to perform his
responsibilities hereunder for a period of ninety (90) consecutive days, or for
a total of one hundred twenty (120) days during any period of twelve
(12) consecutive months, during the term of this Agreement, or (ii) in the
reasonable opinion of Company is expected to render Employee, for a period of 3
months, unable or incompetent to carry out, on a substantially full-time basis,
the job responsibilities he held or tasks he was assigned at the time the
disability was incurred.

 

2



--------------------------------------------------------------------------------

Employee agrees, in the event of any dispute as to the determination made
pursuant to this paragraph, to submit to a physical or other examination by a
licensed physician in the metropolitan area where Employee then resides, to be
selected by Company, the cost of which examination shall be paid by Company.

6. Other Terminations of Employment.

(a) Termination by Company. In addition to termination of the Employee’s
employment pursuant to Paragraph 5, the Company may discharge the Employee and
terminate his employment hereunder For Cause (as defined below). The term “For
Cause” shall be and mean any of the following occurrences: (i) habitual
intoxication; (ii) drug addiction; (iii) conviction of a felony;
(iv) adjudication as an incompetent; (v) misappropriation of corporate funds,
(vi) consistent failure to achieve reasonable sales projections set by Company
or other serious and documented non-performance of Employee’s duties for
Company, (vii) repeated absence from work during normal business hours,
(viii) repeated conduct inconsistent with Employee’s position, (ix) repeated
violation of any directives from Company’s Board of Directors or Chief Executive
Officer, or of any policies, rules, regulations or standards of practice of
Company, (x) Employee’s breach of this Agreement in any other respect, or
(xi) upon the Company (a) discontinuing its business operations, (b) suffering a
materially adverse impact to its business or finances as determined by the Board
of Directors, or (c) filing (or having filed against it) a petition in
bankruptcy or a petition for reorganization under any state or federal
bankruptcy law which, with respect to an involuntary proceeding, is not
dismissed within 90 days of the filing thereof.

(b) Termination by Employee. Employee may terminate his employment with Company
at any time For Good Reason, or without Good Reason upon sixty (60) days prior
written notice to Company. The term “For Good Reason” shall mean (i) any
material breach of this Agreement by Company that is not cured within thirty
(30) days following written notice thereof by Employee to Company, or (ii) a
Change in Control of the Company, and contemporaneously therewith, a substantial
change in Employee’s location, or status, duties and/or powers referred to in
this Agreement, without Employee’s prior written consent. A Change in Control of
Company shall be deemed to have occurred if Company shall become a subsidiary of
another corporation or other entity, or shall be merged or consolidated into
another corporation or other entity, or if substantially all of the assets of
Company shall be sold to another corporation or entity, and contemporaneously
therewith the Chief Executive Officer of Company before the Change of Control
ceases to serve as Company’s Chief Executive Officer after the Change of
Control.

(c) Payments upon Certain Terminations of Employment. If (i) this Agreement
expires, or (b) Company terminates the employment of Employee For Cause, Company
shall have no obligation to pay to Employee any sum for the period after the
date of such termination of employment, other than the payment of that portion
of Employee’s then base salary for the period ending on the date of such
termination of employment. If Company terminates the employment of Employee for
any reason other than For Cause or other than pursuant to Paragraphs 5(a) or
5(b), Company shall in addition pay to Employee any commissions actually earned
by Employee before the date of termination, plus an amount equal to one
(1) week’s then base salary for every twelve (12) months of employment assuming
Employee’s employment with Company commenced as of February 26, 1987, but in no
event more than six (6) months then base salary, which sum shall be

 

3



--------------------------------------------------------------------------------

payable on a bi-weekly basis from and after the date of Employee’s termination.
If Employee terminates his employment For Good Reason, Company shall pay to the
Employee the portion of Employee’s then base salary for the period ending on the
date of such termination of employment, any commissions actually earned by
Employee before the date of termination, plus an amount equal to one (1) week’s
then base salary for every twelve (12) months of employment assuming Employee’s
employment with Company commenced as of February 26, 1987, but in no event more
than six (6) months then base salary, which sum shall be payable on a bi-weekly
basis from and after the date of Employee’s termination. The sums payable to
Employee other than base salary and actual commissions earned are hereinafter
referred to in this Agreement as the “Severance Payment” and shall only be
payable upon execution and delivery of a release in form and content acceptable
to Company.

7. Non-Disclosure; Developments.

(a) Non-Disclosure. Employee recognizes and acknowledges that he has had and
will continue to have access to certain confidential information of Company,
including, for example and not intending to be inclusive, information concerning
the business or business plans of Employer, the business or business plans of
any of Employer’s customers, referral sources, and vendors, the identities of
Employer’s customers, referral sources, and vendor contacts, contracts between
Employer and its customers, referral sources, and vendors, proprietary ink
formulas and compositions, and the prices Employer pays its vendors or obtains
from customers for the sale of its products. Employee agrees that he will not,
for any reason or purpose whatsoever, during or after the term of his
employment, use any such confidential information for any reason other than on
behalf of Company, or disclose any of such confidential information to any party
without express authorization of Company, except as necessary in the ordinary
course of performing his duties hereunder. Upon expiration or termination of
employment for any reason, voluntary or involuntary, Employee shall promptly
turn over to Company all documents, disks or other computer media, or other
material in Employee’s possession or under Employee’s control that may contain
or be derived from such confidential information, or are connected with or
derived from Employee’s services to Employer.

(b) Inventions, Designs and Product Developments. All inventions, discoveries,
concepts, improvements, formulas, processes, devices, methods, innovations,
designs, ideas and product developments (collectively, the “Developments”),
developed, conceived or enhanced by Employee, solely or jointly with others,
whether or not patentable or copyrightable, at any time during the employment
term and which relate to the actual business activities of Company, and all of
Employee’s right, title and interest therein, shall be the exclusive property of
Company. Employee hereby assigns, transfers and conveys to Company all of his
right, title and interest in and to any and all such Developments. Employee
shall disclose fully, as soon as practicable and in writing, all Developments to
Company, other than those, if any, that are already in the public domain. At any
time and from time to time, upon the request of Company and at Company’s sole
expense, Employee shall execute and deliver to Company any and all instruments,
documents and papers, give evidence and do any and all other acts which, in the
opinion of counsel for Company, are or may be necessary or desirable to document
such transfer or to enable Company to file and prosecute applications for and to
acquire, maintain and enforce any and all patents, trademark registrations or
copyrights under United States or foreign law with respect to any such
Developments or to obtain any extension,

 

4



--------------------------------------------------------------------------------

validation, reissue, continuance or renewal of any such patent, trademark or
copyright. Company will be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such
proceedings and will reimburse Employee for all reasonable expenses Employee
incurs in connection therewith.

8. Noncompetition. Employee agrees that during the term of this Agreement and
for a period of one (1) year thereafter, in order for Company to protect its
trade secrets and confidential information to the fullest extent permitted by
law, Employee shall not, unless acting pursuant hereto or with the prior written
consent of the Company, directly or indirectly:

(a) solicit business from or perform services for, any persons, company or other
entity which at any time during such Employee’s employment by Company is a
client or customer of the Company if such business or services are of the same
general character as those engaged in or performed by Company;

(b) solicit for employment or in any other fashion hire any of the employees of
Company;

(c) own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant, advisor (paid or unpaid) or otherwise with any business or
enterprise engaged in any business engaged in by the Company or any of its
affiliates in any areas where Company is currently conducting business.
Recognizing his status as a senior manager of Company, that Company does
business throughout North America, and that his violation of this covenant would
irreparably damage Company irrespective of the location from which such
violation takes place, Employee expressly acknowledges and agrees that it is
reasonable for the territorial scope of the foregoing covenant to extend
throughout the entire geographical area in which Company is conducting business
as of the date of termination of this Agreement;

(d) use or permit his name to be used in connection with, any business or
enterprise engaged in the engaged in any business or enterprise engaged in by
the Company or any of its affiliates in any areas where Company is currently
conducting business; or

(e) use the name of Company or any name similar thereto, but nothing in this
clause shall be deemed, by implication, to authorize or permit use of such name
after expiration of such period.

As used in this Paragraph 8, the term “directly or indirectly” shall include the
actions of Employee acting in his individual or in any other capacity, the
actions of any business in which Employee or any of Employee’s immediate family
members, directly or indirectly, owns more than a 10% interest or which Employee
or any of Employee’s immediate family members, directly or indirectly, manages,
conducts, operates, controls, joins, finances, licenses or is otherwise
connection with as an officer, consultant, broker, finder, referral source,
employee, partner or otherwise, and the actions of any agents of such other
business.

Notwithstanding the foregoing, (i) if Company terminates Employee’s employment

 

5



--------------------------------------------------------------------------------

(other than For Cause), or if Employee terminates Employee’s employment For Good
Reason, then in such case the covenants contained in this Paragraph 8 shall
terminate on the date which is six (6) months after the date of such termination
of employment, and (ii) if, after a Change of Control, Company terminates
Employee’s employment (other than For Cause), then in such case the covenants
contained in this Paragraph 8 shall terminate upon Employee’s termination of
employment.

In the event that the provisions of this Paragraph 8 should ever be adjudicated
to exceed the time, geographic, service or product limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, service or
product limitations permitted by applicable law. The restrictions contained in
this Paragraph 8 shall terminate upon the dissolution of Company, or upon the
permanent discontinuance of Company’s business operations.

9. Remedies; Equitable Relief; Survival.

(a) Employee acknowledges that the restrictions contained in Paragraphs 7 and 8
hereof are, in view of the nature of the business of Company, reasonable and
necessary to protect the legitimate interests of Company, and that any violation
of any provisions of those Paragraphs will result in irreparable injury to
Company. Employee also acknowledges that in the event of any violation or
threatened violation hereof, Company shall be entitled to temporary and
permanent injunctive relief, without the necessity of proving actual damages,
which rights shall be cumulative and in addition to any other rights or remedies
to which Company may be entitled. If either party successfully enforces the
provisions of Paragraphs 7 or 8 in any court of law or equity, the other party
shall be responsible for and shall pay its reasonable attorney’s fees and costs
incurred in connection with such successful enforcement.

(b) Forfeiture of Severance Payments. In addition to the remedies available to
Company pursuant to the provisions of Paragraph 9(a) above, upon the occurrence
of any breach by Employee of the provisions of Paragraphs 7 or 8 of this
Agreement, Employee shall immediately forfeit all Severance Payments due and
payable under Paragraph 6(c) of this Agreement, and return any Severance
Payments made prior to such breach. Employee expressly acknowledges and confirms
that Company’s obligation to make the Severance Payments is expressly
conditioned upon Employee’s compliance with the provisions of Paragraphs 7 and 8
of this Agreement.

(c) Survival of Covenants. The provisions of Paragraphs 7 and 8 shall survive
the termination of this Agreement for any reason, voluntary or involuntary.

(d) Other Agreements. Notwithstanding any non-disclosure or restrictive
covenants which may be included within any prior agreements between Company and
Employee, by executing this Agreement, Employee recognizes and acknowledges the
additional non-disclosure and restrictive covenants set forth in this Agreement
as being reasonable consideration for this Agreement.

10. Remedies Cumulative; No Waiver. No remedy conferred upon Company by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be

 

6



--------------------------------------------------------------------------------

cumulative and shall be in addition to any other remedy given hereunder or now
or hereafter existing at law or in equity. No delay or omission by Company in
exercising any right, remedy or power hereunder or existing at law or in equity
shall be construed as a waiver thereof, and any such right, remedy or power may
be exercised by Company from time to time and as often as may be deemed
expedient or necessary by Company in its sole discretion.

11. Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to Company: 9-C Portland Road

West Conshohocken, PA 19428

If to Employee: 418 East Hector Street

Conshohocken, PA 19428

but no such notice, request, demand, claim, or other communication shall be
deemed to have been given unless and until it actually is received by the party
for whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications are to be delivered by
giving the other party notice in the manner set forth above.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Pennsylvania.

13. Contents of Agreement; Amendment and Assignment. This Agreement sets forth
the entire understanding between the parties with respect to its subject matter
and supersedes and replaces all other employment arrangements between Employee
and Company. This Agreement cannot be changed, modified or terminated except
upon written amendment executed by the parties. All of the terms and provisions
of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, representatives, successors and assigns of
the parties, except that the duties and responsibilities of Employee are of a
personal nature and shall not be assignable in whole or in part by Employee.

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

NOCOPI TECHNOLOGIES, INC. BY:  

/s/ Michael A. Feinstein, M.D.

       Chief Executive Officer

 

/s/ Terry W. Stovold

TERRY W. STOVOLD

 

7